              Case 5:20-cv-07002-NC Document 7 Filed 10/08/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 THOMAS MALGESINI.,                                  Case No. 5:20-cv-07002 NC
13                    Plaintiff,                       SUA SPONTE JUDICIAL
                                                       REFERRAL FOR PURPOSES OF
14           v.                                        DETERMINING RELATIONSHIP
                                                       OF CASES
15 GREGORY MALLEY,
16                    Defendant.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Edward J. Davila to determine whether it
20 is related to 5:20-cv-01925 EJD, Gregory Malley v. San Jose Midtown Development
21 LLC, et al.
22        IT IS SO ORDERED.
23
24        Date: October 8, 2020                    _________________________
                                                   Nathanael M. Cousins
25                                                 United States Magistrate Judge
26
27
28
     Case No. 20-cv-07002 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
